IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
OLAF ERIKSEN, an individual,
                                                   No. 79473-6-I (consolidated with
                Appellant-Cross Respondent,        No. 79595-3-I)

    v.                                             DIVISION ONE

ECX, LLC, a limited liability company organized    UNPUBLISHED OPINION
under the laws of the State of Washington,
d/b/a ecigExpress;
ECX IMPORTS, LLC, a limited liability
company organized under the laws of the State
of Washington;
LG CHEM, Ltd., a South Korean company, and
DOES 1-100, inclusive,

                Respondent-Cross Appellant.



         LEACH, J. — Olaf Eriksen appeals and ECX, LLC cross-appeals the trial court’s

dismissal of all claims against LG Chem, Ltd., a South Korean company, for lack of

personal jurisdiction. Eriksen and ECX also challenge the denial of their requests for

reconsideration and for jurisdictional discovery. We affirm.

                                         FACTS

         On November 7, 2015, Olaf Eriksen purchased an “Efest” lithium-ion battery for

his e-cigarette from ECX, LLC (d/b/a ecigExpress) in Seattle.        On April 11, 2016,

Eriksen took a break from his job as a shipyard welder to smoke his e-cigarette. On his

way back to work from his break, Eriksen put the e-cigarette in his front right pant

 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79473-6-I/2



pocket.     The e-cigarette’s battery exploded in his pocket.      He caught on fire and

sustained third degree burns to his inner right thigh. Eriksen sued ECX, LLC, and its

distributor ECX Imports, LLC, alleging product liability and negligence. 1

       After conducting a CT scan of the battery, Eriksen determined that LG Chem,

Ltd. (LG) manufactured it. LG is a South Korean company with its principal place of

business in Seoul, South Korea. It manufactures “18650” lithium-ion power cells. The

battery that burned Eriksen was stamped “IMR 18650 3.7V 2900mAh.” LG does not sell

IMR 18650 3.7V 2900mAh batteries but acknowledges it could have sold an 18650

battery to a buyer who relabeled it as an “Efest” battery. The parties have called the

buying, relabeling, and reselling products process “rewrapping.”

       With this information, Eriksen filed a second amended complaint that asserted

claims against LG. LG asked the trial court to dismiss the claims against it for lack of

personal jurisdiction relying on Court Rule 12(b)(2).      LG argued it did not have a

physical presence in, purposefully direct business to, or maintain purposeful minimum

contacts in Washington State. LG noted it has never registered to conduct business nor

has it owned or leased property in Washington State. It never had an office, telephone

number, mailing address, or bank account in Washington State. LG also argued it did

not have a relationship with ECX or Efest, and did not authorize Efest or any other

manufacturer, wholesaler, distributor, or retailer to rewrap and sell its batteries. Eriksen

asked the court to allow him to amend his complaint again to assert additional




       1   We refer to ECX, LLC and ECX Imports, LLC collectively as ECX.
                                             2
No. 79473-6-I/3



jurisdictional facts showing minimum contacts for personal jurisdiction. The trial court

granted Eriksen’s request.

      Eriksen then filed a third amended complaint and ECX asserted a cross claim

against LG.    Eriksen alleged LG had continuing contacts with King County and

Washington State “by manufacturing, distributing, and/or selling goods with the

reasonable expectation that they will be used” there. Eriksen asserted the trial court

had specific personal jurisdiction because LG “purposefully availed itself of the

privileges and benefits of doing business in Washington,” has sufficient minimum

contacts with Washington State, placed the battery into the stream of commerce with

the expectation that Washington State residents would purchase it, and maintained an

active “website where it can exchange information with Washington residents.”

      LG asked the court to dismiss Eriksen’s and ECX’s claims against it. LG made

the same arguments as before and supported its position with a declaration from LG’s

Senior Manager Joon Young Shin. Shin stated LG has never conducted business in

Washington State, and that if the Efest battery was in fact an LG battery, LG did not

authorize its rewrapping. LG argued Eriksen failed to allege sufficient facts to show a

prima facie case of personal jurisdiction. It argued Eriksen had not alleged a sufficient

connection between his claims, LG, and the State of Washington, and that Washington

State courts cannot exercise jurisdiction based on the conduct of the third party that

rewrapped LG’s battery.      LG also argued it maintains its website from outside of

Washington State, that Eriksen did not allege he consulted the website, and that the

website includes a warning not to use LG’s batteries with e-cigarettes.

                                            3
No. 79473-6-I/4



       Eriksen and ECX opposed LG’s request.           In the alternative, they asked for

additional time to conduct jurisdictional discovery. Eriksen noted LG was involved in

eight cases in Washington State where parties alleged LG purposely placed defective

batteries into the stream of commerce.

       During the hearing on the LG’s dismissal request, ECX mentioned it maintained

an inventory of LG batteries.

       [W]ith respect to this limited discovery is my client’s in kind of a unique
       situation, in that we do have an inventory system that’s still able to bring
       up product types.

       THE COURT: Counsel, I’m uncomfortable hearing the things that are
       outside the record.

       MR. JORDAN: Sure.

       THE COURT: And so, hearing about your inventory system, I think, would
       be outside of the record.

The trial court excluded discussion of the inventory because that information was

outside the record.

       On October 26, 2018, the trial court granted LG’s request to dismiss all claims

against it due to lack of personal jurisdiction. It determined Eriksen failed to sufficiently

allege LG is “‘at home’ in Washington,” LG “purposefully directed activities toward

Washington,” and Eriksen’s injuries arose out of LG’s forum related activities.          LG

lacked sufficient contacts with Washington State to satisfy specific jurisdiction. The trial

court also determined additional jurisdictional discovery would be untimely and

inappropriate.




                                             4
No. 79473-6-I/5



       Eriksen then asked the trial court to reconsider its decision, claiming he learned

about ECX’s inventory for the first time during the hearing.            He asserted ECX

maintained an “inventory of thousands of LG batteries in the state of Washington.” ECX

claimed that between September 2014 and October 2018 it sold approximately 9,500

LG batteries excluding LG batteries that were rewrapped as “Efest” batteries.              In

support of his reconsideration request, Eriksen submitted his counsel’s declaration

citing seven cases where a third party rewrapped LG batteries and then those batteries

were sold in Washington State where they exploded and caused injuries.                  The

declaration asserts LG knew third parties were rewrapping and reselling its batteries in

the State of Washington.

       ECX supported Eriksen’s motion for reconsideration and asserted the additional

jurisdictional discovery would target information about “LG Chem’s knowledge of, and

acquiescence in, the rewrapping and distribution of its batteries to e-cigarette retailors in

the United States, and Washington State.”

       The trial court denied Eriksen’s requests for reconsideration and for jurisdictional

discovery. The trial court later granted ECX’s request for entry of final judgment and

certification of immediate appeal. Eriksen and ECX appeal the trial court’s dismissal of

their claims against LG, and denial of the requests for jurisdictional discovery and for

reconsideration.




                                             5
No. 79473-6-I/6



                                         ANALYSIS

Specific Personal Jurisdiction

       Eriksen and ECX claim Washington State courts have specific personal

jurisdiction over LG for purposes of resolving their claims against it. We disagree and

affirm the trial court.

       This court reviews CR 12(b)(2) dismissals for lack of personal jurisdiction de

novo. 2 We accept allegations in the complaint as true. 3 The plaintiff bears the burden

of establishing a prima facie case that jurisdiction exists. 4

        “For a Washington court to exercise specific personal jurisdiction over a

defendant, the plaintiff must allege that the defendant purposefully availed itself of the

privilege of doing business in Washington, thus invoking the benefits and protections of

our laws.” 5 “Without any such allegation, exercising jurisdiction would not comport with

due process.”6

       “Under Washington’s long arm jurisdiction statute, RCW 4.28.185, personal

jurisdiction exists in Washington over nonresident defendants and foreign corporations

as long as it complies with federal due process.” 7 The due process clause requires




       2State v. LG Electronics, Inc., 186 Wash. 2d 169, 176, 375 P.3d 1035 (2016), cert.
denied, 137 S. Ct. 648, 196 L. Ed. 2d 522 (2017); Noll v. American Biltrite Inc., 188 Wash.
2d 402, 411, 395 P.3d 1021, 1026 (2017).
      3 Noll, 188 Wash. 2d at 411.
      4 Noll, 188 Wash. 2d at 411.
      5 Noll, 188 Wash. 2d at 405.
      6 Noll, 188 Wash. 2d at 405.
      7 Noll, 188 Wash. 2d at 411.


                                               6
No. 79473-6-I/7



“that individuals have ‘fair warning that a particular activity may subject [them] to the

jurisdiction of a foreign sovereign.’” 8

       The United States Supreme Court and our State Supreme Court examine three

elements to determine whether the exercise of personal jurisdiction satisfies due

process. (1) There must be purposeful “minimum contacts” between the defendant and

the forum state, (2) the plaintiff’s injuries must arise out of or relate to the defendant’s

minimum contacts, and (3) the exercise of jurisdiction must be reasonable and

consistent with notions of “fair play and substantial justice.” 9

       Eriksen and ECX assert the trial court had personal jurisdiction because (1) the

alleged facts establish LG purposefully availed itself of the privilege of doing business in

Washington State when it placed its batteries in the stream of commerce with the

expectation the batteries would end up in Washington, (2) Eriksen’s injuries arose out of

LG’s contacts with Washington, and (3) the exercise of personal jurisdiction would not

violate traditional notions of fair play and substantial justice.

        “Specific personal jurisdiction analyzes the defendant’s contacts with the forum

state that are related to the plaintiff’s claims and arose or existed at the time that the

relevant event occurred.” 10 Specific personal jurisdiction requires purposeful minimum




       8LG Electronics, 186 Wash. 2d at 176 (quoting Burger King Corp. v. Rudzewicz,
471 U.S. 462, 472, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985) (quoting Shaffer v. Heitner,
433 U.S. 186, 218, 97 S. Ct. 2569, 53 L. Ed. 2d 683 (1977)).
      9 LG Electronics, 186 Wash. 2d at 176-77 (quoting Grange Ins. Ass’n v. State, 110
Wash. 2d 752, 758, 757 P.2d 933 (1988) (quoting Burger King, 471 U.S. at 472-78)).
      10 Noll, 188 Wash. 2d at 412 (citing Goodyear Dunlop Tires Operations, SA v.

Brown, 564 U.S. 915, 923-24, 131 S. Ct. 2846, 180 L. Ed. 2d 796 (2011)).
                                               7
No. 79473-6-I/8



contacts by the defendant with the forum. 11 “To establish purposeful minimum contacts,

there must be some act by which the defendant ‘purposefully avails itself of the privilege

of conducting activities within the forum State thus invoking the benefits and protections

of its laws.’” 12

        “A foreign manufacturer…does not purposefully avail itself of a forum when the

…unilateral act of a consumer or other third party brings the product into the forum

state.”13    The “relationship must arise out of the contacts that the defendant itself

creates with the forum,” 14 and cannot be based “on the ‘random, fortuitous, or

attenuated’ contacts he makes by interacting with other persons affiliated with the

State.” 15

        Washington State courts utilize the stream of commerce theory from Justice

Breyer’s concurring opinion in J. McIntyre Machinery, Ltd. v. Nicastro. 16 “[W]here a

foreign manufacturer seeks to serve the forum state’s market, the act of placing goods

into the stream of commerce with the intent they will be purchased by consumers in the

forum state can indicate purposeful availment.” 17 But, personal jurisdiction cannot be


        11Noll, 188 Wash. 2d at 412 (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316,
66 S. Ct. 154, 90 L. Ed. 95 (1945)).
       12 LG Electronics, 186 Wash. 2d at 177 (quoting Burger King, 471 U.S. at 475

(quoting Hanson v. Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 2 L. Ed. 2d 1283
(1958)).
       13 LG Electronics, 186 Wash. 2d at 177 (quoting World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 295, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980)); Noll, 188 Wash. 2d
at 415.
       14 Noll, 188 Wash. 2d at 414.
       15 Noll, 188 Wash. 2d at 415 (citing Walden v. Fiore, 571 U.S. 277, 286, 134 S. Ct.
1115, 1123, 188 L. Ed. 2d 12 (2014) (citing Burger King, 471 U.S. at 475)).
       16 564 U.S. 873, 131 S. Ct. 2780, 180 L. Ed. 2d 765 (2011).
       17 LG Electronics, 186 Wash. 2d at 177.


                                            8
No. 79473-6-I/9



“based on the mere foreseeability that the product may end up in a forum state.”18

Personal jurisdiction may exist where a substantial volume of a foreign defendant’s

“sales took place in a state as part of the regular flow of commerce.” 19 But, there must

be evidence of “‘something more,’ such as special state related design, advertising,

advice, or marketing.” 20

        In State v. LG Electronics, Inc., our State Supreme Court determined that to

establish purposeful availment in stream of commerce cases the plaintiff must show the

defendant had actual knowledge and intended their product be incorporated into other

products and sold in large quantities in Washington State. 21 The court affirmed this

court’s determination that the State alleged purposeful minimum contacts sufficient to

establish personal jurisdiction by demonstrating LG Electronics dominated the global

market, sold its product globally with the intent their product would reach Washington

State, and intended to elevate the price of their products purchased in Washington

State. 22 The court also determined the presence of millions of LG Electronics products

in Washington State was attributable to its actions and was not a random act of a third

party. 23

        Recently, in Noll v. Special Electric Company, Inc., this court remanded a case to

the trial court to enter findings of fact because the record contained insufficient



        18 LG Electronics, 186 Wash. 2d at 178.
        19 Noll, 188 Wash. 2d at 414 (citing LG Electronics, 186 Wash. 2d at 181).
        20 J. McIntyre, 564 U.S. at 889.
        21 186 Wash. 2d at 182.
        22 LG Electronics, 186 Wash. 2d at 182.
        23 LG Electronics, 186 Wash. 2d at 182.


                                            9
No. 79473-6-I/10



information for this court to determine the issue of personal jurisdiction. 24 On remand,

the trial court determined “substantial evidence” supported the finding that the

defendant had a substantial amount of sales in the United States and the State of

Washington. 25 This court determined that “Noll demonstrated a regular flow of Special

Electric’s asbestos into Washington State and that the presence of its product in

Washington ‘was not the result of chance or random acts of third parties,’” and “Special

Electric was aware of CertainTeed’s connection to Washington.”26 It reversed the trial

court’s original dismissal for lack of personal jurisdiction. 27

       The facts of Death v. Mabry 28 are more similar to this case. Death sued LG

Chem for manufacturing a defective rewrapped battery in his e-cigarette that exploded

and injured him. 29 Death argued “that by indirectly placing these batteries into the

stream of commerce LG Chem knew that its transactions could have consequences in

Washington, and that this is enough to establish that it purposefully availed itself of the

privilege of doing business here.” 30 LG Chem argued the trial court lacked specific

personal jurisdiction because LG Chem did not authorize the company to rewrap its

batteries, it did not manufacture the batteries to be used in e-cigarettes, and Death did

not show “a single act it undertook to place products here.” 31 LG Chem also argued it


       24   Noll v. Special Electric Company, Inc., 9 Wash. App. 2d 317, 319, 444 P.3d 33
(2019).
       25 Noll, No. 77888-9-I, slip op. at 5-6 (Wash. July 13, 2020).
       26 Noll, slip op. at 6.
       27 Noll, slip op. at 6.
       28 2018 WL 6571148 (Wash. Dec. 13, 2018).
       29 Death, 2018 WL 6571148 at 1.
       30 Death, 2018 WL 6571148 at 1, 4.
       31 Death, 2018 WL 6571148 at 4.


                                               10
No. 79473-6-I/11



did not have a place of business, real estate, bank, mailing address, or phone number

in the State of Washington. 32 The Unites States District Court for the Western District of

Washington dismissed the claims against LG Chem for lack of specific personal

jurisdiction because “Death has alleged only unilateral acts of an unidentified third party;

he has not described one act by LG Chem. And that has not been enough to support

the assertion of specific personal jurisdiction, even under a stream of commerce

theory.” 33 Here, the trial court determined Eriksen and ECX failed to allege LG had

sufficient purposeful minimum contacts with Washington State. The trial court explained

it was an “intervening act by another that [brought] the product into Washington.”

       Eriksen and ECX argue LG was aware that thousands of its batteries are

rewrapped and sold in Washington State and it substantially profits from those sales.

So, it should have reasonably anticipated or expected it to be haled into court in

Washington State. Eriksen and ECX also argue the sale of LG’s batteries is not a result

of random, fortuitous, or attenuated contacts or a third party’s actions. ECX notes that

while LG claims it does not authorize the rewrapping or sale of its batteries for use in

e-cigarettes, it does not prohibit others from doing so.

       Like in Death, Eriksen and ECX do not allege that LG sold its products directly to

Washington State consumers. Unless LG directed a third party to sell products in the

State of Washington, this court only considers LG’s actions. Because Eriksen and ECX

do not allege LG sold its batteries directly to Washington State consumers, and



       32   Death, 2018 WL 6571148 at 1.
       33   Death, 2018 WL 6571148 at 4.
                                            11
No. 79473-6-I/12



provides no evidence that LG directed third parties to market and sell its rewrapped

batteries in Washington State, Eriksen and ECX have not shown that LG reasonably

anticipated or expected to be haled into court in the State of Washington.

      Next, Eriksen and ECX argue the large volume of rewrapped LG batteries flowing

into Washington State through the stream of commerce is enough to establish minimum

contacts.   But, the inventory Eriksen and ECX provided does not show a targeted,

regular flow of sales to Washington State.

      ECX asserts a number of unsupported arguments. ECX argues,

      LG Chem maintains an interactive website, places labels on its batteries in
      English, and on information and belief designs its batteries to comply with
      applicable United States regulation, has put indemnification clauses into
      its contracts with its distributors and has liability insurance applicable to
      lawsuits in the United States and Washington.

The record does not contain evidence of an interactive website, an effort to comply with

United States regulations, or contracts with indemnification clauses. Similarly, ECX

argues LG engages in other business, research, design, manufacturing, and sells other

products in the United States and Washington State. ECX has not provided sufficient

evidence to support this argument.

      ECX also claims a disclaimer written in English on LG’s website demonstrates it

is complicit in funneling batteries to Washington.     This claim is also unsupported

because ECX does not show the disclaimer demonstrates LG’s intent to be in the

e-cigarette market nor does it show the disclaimer is a form of marketing directed at

Washington State consumers. While the disclaimer may show LG is aware that some

people may improperly put its batteries into e-cigarettes, this showing does not satisfy


                                             12
No. 79473-6-I/13



the requirements for purposeful availment because it only shows knowledge.           And,

purposeful availment requires knowledge plus intent.

       Similarly, ECX argues LG had notice, knowledge, and the expectation its

batteries were being used and injuring consumers in the United States and in

Washington State because LG is involved in various state and federal lawsuits. To

support this claim, ECX cites other cases involving LG. But, as previously discussed,

knowledge is not enough to establish purposeful availment. Without an intentional act

directing the batteries to Washington State, the personal availment prong of specific

personal jurisdiction is not satisfied.   Eriksen and ECX have not alleged the same

quantum of facts to satisfy the intent requirement that the parties provided in LG

Electronics or Noll.

       Eriksen and ECX did not sufficiently allege, and there are not enough facts to

establish, that LG purposefully directed its batteries to the State of Washington. Eriksen

and ECX did not allege the “something more” that Justice Breyer articulated in

J. McIntyre Machinery. 34     So, we cannot say that LG purposefully availed itself to

personal jurisdiction with Washington State.

       Because Eriksen and ECX’s claim that LG purposefully availed itself of

Washington State’s jurisdiction fails and our analysis ends.      We do not reach the

second or third prong of the personal jurisdiction analysis of whether Eriksen’s injury

arose out of LG’s contacts and whether it would offend notions of fair play and

substantial justice to hale LG into court in Washington State.

       34   J. McIntyre Machinery, 564 U.S. at 889.
                                             13
No. 79473-6-I/14



Jurisdictional Discovery

        Eriksen and ECX argue the trial court abused its discretion in denying their

request for jurisdictional discovery.     They request remand and argue additional

discovery will support jurisdiction.

        We review the denial of a request for jurisdictional discovery for abuse of

discretion. 35 The trial court abuses its discretion when it exercises it in a “manifestly

unreasonable, or exercised on untenable grounds, or for untenable reasons.” 36 Trial

courts have broad discretion to grant jurisdictional discovery where pertinent facts

bearing on the question of jurisdiction are controverted or where a more satisfactory

showing of the facts is necessary. 37     “If a plaintiff presents factual allegations that

suggest ‘with reasonable particularity’ the possible existence of the requisite ‘contacts

between [the party] and the forum state,’ the plaintiff’s right to conduct jurisdictional

discovery should be sustained.”38 We do not sustain that right where the plaintiff’s

claims are “based on little more than a hunch that it might yield jurisdictionally relevant

facts.” 39

        Here, the trial court explained it denied additional jurisdictional discovery

because Eriksen and ECX did not plead with reasonable particularity the possible

existence of sufficient minimum contacts between LG and Washington State or that LG


        35Doe v. Puget Sound Blood Ctr., 117 Wash. 2d 772, 777, 819 P.2d 370 (1991);
Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 455 (3rd Cir. 2003).
       36 State ex rel. Carroll v. Junker, 79 Wash. 2d 12, 26, 482 P.2d 775, 784 (1971).
       37 Data Disc, Inc. v. Systems Tech. Assoc., Inc., 557 F.2d 1280, 1285 (9th Cir.

1977).
       38 Toys “R” Us, 318 F.3d at 456.
       39 Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008).


                                            14
No. 79473-6-I/15



could reasonably foresee being haled into court in Washington State. Because we find

no abuse of discretion, we affirm. Under a de novo standard of review, we might have

reached a different result.

Motion to Reconsider

       Eriksen argues the trial court abused its discretion when it denied his request for

reconsideration based on newly discovered evidence of ECX’s inventory. He argues

ECX’s inventory shows substantial volumes of LG batteries flow into the State of

Washington.

       We review the denial of a reconsideration request for abuse of discretion. 40

“[R]econsideration is warranted if the moving party presents new and material evidence

that it could not have discovered and produced at trial.” 41 “If the evidence was available

but not offered until after that opportunity passes, the parties are not entitled to another

opportunity to submit that evidence.”42

       In Go2Net, Inc. v. C I Host, Inc., we wrote, “A new trial may be granted on the

basis of newly discovered evidence only if the evidence (1) will probably change the

result of the trial; (2) was discovered since the trial; (3) could not have been discovered

before trial by the exercise of due diligence; (4) is material; and (5) is not merely

cumulative or impeaching.” 43 This court affirmed the trial court’s denial of a motion for



       40Wagner Dev., Inc. v. Fid. & Deposit Co. of Maryland, 95 Wash. App. 896, 906,
977 P.2d 639, 645 (1999).
      41 Wagner Dev., 95 Wash. App. at 906; Go2Net, 115 Wash. App. 73, 60 P.3d 1245

(2003); CR 59(a)(4).
      42 Wagner Dev., 95 Wash. App. at 907.
      43 115 Wash. App. 73, 88, 60 P.3d 1245 (2003).


                                            15
No. 79473-6-I/16



reconsideration based on newly discovered evidence where the party produced the

evidence the day before the trial court’s hearing. 44

       Eriksen argues this case differs from Go2Net because he “only learned of ECX’s

inventory list when its counsel referenced it at the hearing on the motion to dismiss.”

LG argues Eriksen cannot meet the Go2Net factors. LG argues the inventory was not

newly discovered evidence because ECX had records of the inventory, and Eriksen had

previously served ECX with discovery requests for information about the supply of the

Efest battery.

       Because the inventory was available when the parties filed their other pleadings,

and when the trial court held the hearing on the motion to dismiss, the trial court did not

abuse its discretion in denying the motion for reconsideration.

                                      CONCLUSION

       Because Eriksen and ECX do not sufficiently allege that LG has enough

purposeful minimum contact with Washington State, and the trial court did not abuse its

discretion in denying Eriksen and ECX’s requests for jurisdictional discovery and

reconsideration, we affirm.




WE CONCUR:




       44   Go2Net, 115 Wn. App at 88-89.
                                             16